Citation Nr: 1454031	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition, to include tinea cruris.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January to February 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran testified before the undersigned at a hearing in March 2012.  A hearing transcript was associated with the claims file and reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 Board remand requested that the AOJ make reasonable attempts to obtain treatment records from Dr. JAR.  The AOJ requested contact information for Dr. JAR and a waiver from the Veteran, which he provided in April 2014.  There is no record that the AOJ requested medical records from Dr. JAR.  As such, the AOJ did not comply with the prior remand directives and additional remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  The VA examiner in May 2014 reviewed VA treatment records for the Veteran that are not currently in his claims file.  Any VA treatment records should be associated with the claims file and reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records, including those noted by the VA examiner in May 2014.

2.  Make all reasonable efforts to obtain records from Dr. JAR, whose information can be found on the April 2014 VA Form 21-4142.  Document each attempt to obtain the records by putting a copy of the request in the claims file.  If the requested records cannot be obtain, notify the Veteran and give him an opportunity to provide the records.  Also put a copy of the notification letter to the Veteran in the claims file.

3.  If private records are obtained, forward the claims file to the May 2014 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion.  The examiner should state whether the opinion from May 2014 changed based on the new evidence and explain why the new evidence did or did not change the opinion.

4.  Have any Spanish documents translated to English.

5.  Then, issue a Supplemental Statement of the Case and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


